UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 02-7102



GEORGE ALLEN WARD,

                                                 Petitioner - Appellant,

             versus


ARTHUR F. BEELER, Warden, Federal         Medical
Center, Butner, North Carolina,

                                                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-01-606-2)


Submitted:    October 8, 2002                 Decided:   October 22, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Allen Ward, Appellant Pro Se. Robert Edward Bradenham II,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      George Allen Ward appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2000) petition.         We have reviewed

the   record   and   the   district   court’s     opinion   accepting   the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Ward v. Beeler, No. CA-01-606-2 (E.D. Va. filed June 20,

2002; entered June 21, 2002).             We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                  AFFIRMED




                                      2